Citation Nr: 0735310	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-10 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date prior to September 17, 
1999, for the grant of service connection for degenerative 
joint disease and disc disease of the lumbar spine.

2.  Entitlement to an effective date prior to September 17, 
1999, for the grant of service connection for myositis 
ossificans of the right thigh.

3.  Entitlement to an initial rating in excess of 30 percent 
for myositis ossificans of the left thigh, status post 
fracture of the ischial tuberosity.

4.  Entitlement to an initial rating in excess of 20 percent 
for myositis ossificans of the right thigh.

5.  Entitlement to an initial rating in excess of 20 percent 
rating for degenerative joint disease and disc disease of the 
lumbar spine.

6.  Entitlement to service connection for a psychiatric 
disability.

7.  Entitlement to service connection for a right heel spur.

8.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment, or for adaptive equipment 
only.

9.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a bilateral knee disability, and, if so, 
whether service connection is warranted.

10.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a bilateral ankle disability, and, if so, 
whether service connection is warranted.

11.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1977 to 
December 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
RO in Cleveland, Ohio, which denied service connection for a 
right heel spur and a psychiatric disability and granted 
service connection for myositis ossificans of the right thigh 
and degenerative joint and disc disease of the lumbar spine 
as secondary to myositis ossificans of the left thigh and 
granted an increased rating of 30 percent for the left thigh 
disability.  The veteran also appealed an October 2002 rating 
decision denying petitions to reopen claims for service 
connection for bilateral knee and ankle disabilities, and a 
claim for automotive or adaptive equipment financial 
assistance.  The claim for TDIU has been appealed from a 
February 2004 rating decision.

During the pendency of the appeal, an increased evaluation 
from 10 percent to 20 percent was granted for the veteran's 
lumbar spine disability by a December 2002 rating decision.  
The Board notes, with respect to increased ratings, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that on a claim for an original or increased rating, 
the appellant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Court further held that, where a claimant has 
filed a notice of disagreement as to a RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.  

Evidence has been received subsequent to the final 
consideration of the claim by the RO.  The veteran, through 
his representative, has waived RO consideration of that 
evidence.  The Board may consider the appeal.  38 C.F.R. § 
20.1304.

The veteran testified before a Decision Review Officer at a 
July 2004 hearing at the RO.  A transcript has been 
associated with the file.

The issues of the petition to reopen a claim for bilateral 
knee and right ankle disabilties, service connection for a 
left ankle disability and entitlement to TDIU are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's claims for service connection for right 
thigh myositis ossificans and degenerative joint disease and 
disc disease of the lumbar spine were previously and finally 
denied, and the RO denied reopening of the claims in a rating 
decision promulgated September 15, 1998.  

2.  The veteran did not file a petition to reopen his lumbar 
spine disability claim prior to September 17, 1999.

3.  The veteran's September 24, 1998, statement was an 
informal petition for reopening of the claim for service 
connection for right thigh myositis ossificans.

4.  The veteran's service-connected left thigh myositis 
ossificans has been manifested by a range of motion greater 
than 10 degrees of forward flexion. 

5.  The preponderance of the evidence is against a finding 
that the veteran's forward flexion of the lumbar spine is 
limited to 30 degrees, or that he has severe recurring 
intervertebral disc syndrome, or that he has severe 
lumbosacral strain.

6.  The preponderance of the evidence shows that the veteran 
has no diagnosed psychiatric disability.

7.  The veteran has no currently diagnosed right heel spur.

8.  The veteran has not asserted that he is blind or that his 
visual acuity in both eyes is permanently impaired or 5/200 
or less as a result of service-connected disability.  The 
veteran does not have ankylosis of one or both knees or one 
or both hips, or loss of use of either hand or either foot as 
a result of a service-connected disability.

9.  An unappealed RO rating decision dated in September 1998, 
of which the veteran was notified in the same month, denied 
the veteran's claim to reopen the issue of entitlement to 
service connection for a bilateral ankle disability.

10.  Additional evidence received since the September 1998 
rating decision is neither cumulative nor redundant, and 
raises the possibility of substantiating the veteran's claim 
for service connection for a right ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 17, 
1999, for the grant of service connection for lumbar 
degenerative joint and disc disease have not been met.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.151, 
3.400 (2007).

2.  The criteria for an effective date of September 24, 1998, 
for the grant of service connection for right thigh myositis 
ossificans have been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.151, 3.400 (2007).

3.  The criteria for an evaluation greater than 30 percent 
for myositis ossificans of the left thigh are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5021, 5252, 5253 (2007).

4.  The criteria for an evaluation greater than 20 percent 
for myositis ossificans of the right thigh are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5021, 5252, 5253 (2007).

5.  The criteria for an initial evaluation greater than 20 
percent for degenerative joint disease and disc disease of 
the lumbar spine are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293, 5295 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5237, 5243 (2007).

6.  A psychiatric disability was not incurred in or 
aggravated by active service, and was not caused or 
aggravated by a service connected disability.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2007).

7.  A right heel spur was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

8.  The criteria for assistance in acquiring automobile and 
adaptive equipment or for adaptive equipment only have not 
been met.  38 U.S.C.A. §§ 3901, 3902 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.808 (2007).

9.  The September 1998 rating decision, denying the claim of 
service connection for a right ankle disability, is final.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).

10.  New and material evidence has been submitted for the 
claim of entitlement to service connection for a right ankle 
disability; the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

As to the petition to reopen a claim of service connection 
for a left ankle condition, that claim has been granted, as 
discussed below.  As such, the Board finds that any error 
related to the VCAA on that claim is moot.  See 38 U.S.C. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claims for 
automotive and adaptive equipment financial assistance and 
TDIU, letters dated in March and December 2002, respectively, 
fully satisfied the duty to notify provisions for the first 
three elements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  No letter was provided the 
veteran for the claims for service connection, but he was 
directly contacted by the RO in January 2002 and provided 
notice of the first three elements at that time.  Id.  

The VCAA notice on the service connection, automotive and 
adaptive equipment and TDIU claims provided to the veteran 
prior to adjudication failed to provide notice of the fourth 
element, viz., that the claimant should provide any evidence 
relevant to the claim in his possession to VA.  See Pelegrini 
II, supra.  Failure to provide pre-adjudicative notice of any 
of the four elements is presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  The Secretary has 
the burden to show that this error was not prejudicial to the 
veteran.  Id., at 889.  Lack of prejudicial harm may be shown 
in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Id., at 887; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
March and December 2002 letters informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA and 
provided examples of the types of evidence, both medical and 
lay, that could be submitted.  On the claims for service 
connection, the veteran was notified of the requirements of 
service connection in a January 2002 phone call from the RO.  
A notation handwritten at the bottom of the contact log 
states that the veteran had no additional evidence to submit 
at that time.  The Board concludes that a reasonable person 
could be expected to understand that any relevant evidence 
should be submitted during the development of these claims.  
See Pelegrini II, at 120-121.  Accordingly, the Board 
concludes that the failure to provide VCAA compliant notice 
was harmless.  The Board may proceed with consideration of 
the claim on the merits.  See Sanders, supra.  

Since the RO assigned the 30 percent disability rating at 
issue here for the veteran's service-connected left thigh 
disability, and the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating, there is no question as to an effective date to be 
assigned, and no further notice is needed.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran claimed right thigh and lumbar spine disabilities 
as the result of service, for which the RO granted service 
connection and assigned a disability rating and an effective 
date, ratings and effective dates which the veteran now 
challenges.  But "where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated--it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled."  
Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006), aff'd 226 
Fed. Appx. 1004, 1005 (Fed.Cir.2007).  Therefore, the veteran 
did not become entitled to additional VCAA notice when he 
disagreed with the effective dates and disability ratings 
assigned by the RO.  Id.; see also Dunlap v. Nicholson, 21 
Vet.App. 112, 117 (2007) (holding that the filing of an NOD 
disagreeing with the initial disability rating assigned does 
not constitute a new claim that requires section 5103(a) 
notification); VAOPGCPREC 8-2003.  As to the earlier 
effective date and increased ratings claims for the right 
thigh and lumbar spine, the Board concludes that there is no 
harm in failing to provide any type of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran's Social Security Administration 
records have been associated with the file.  The veteran has 
at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The veteran was afforded medical examination in July 2005 to 
ascertain the existence of a psychiatric disability.  Further 
examination or opinion is not needed on the psychiatric 
disability claim because, at a minimum, the preponderance of 
the competent evidence shows that the veteran does not have a 
current psychiatric disability.  This is discussed in more 
detail below.

The RO provided the veteran an appropriate VA examination in 
August 2005 to determine the extent of his service connected 
disabilities.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected disorders since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2005 VA examination 
report is thorough and supported by VA outpatient treatment 
records.  The examination in this case is adequate upon which 
to base a decision.

The Board further notes that adjudication of a claim for an 
earlier effective date from a grant of service connection is 
based upon evidence already in the claims folder; the 
resolution of the claim depends upon when certain document(s) 
were either received by VA and/or promulgated to the veteran.  
See generally 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.160, 3.400 
(2007).  Consequently, there is no additional development 
that can be conducted, examination performed, nor any other 
records which can be obtained, which would substantiate the 
veteran's earlier effective date claims.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Earlier Effective Dates

The veteran contends that he is entitled to effective dates 
earlier than September 17, 1999, for the grants of service 
connection for his right thigh and lumbar spine disabilities.  
For the reasons that follow, the Board will grant an 
effective date of September 24, 1998, for the right thigh 
claim and deny the lumbar spine claim.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2007).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on a reopened claim will be, "[d]ate of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400 (emphasis added).

The veteran brought prior claims for both his right thigh and 
lumbar spine.  The Board denied service connection for his 
lumbar spine claim in a March 1996 decision.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.  The veteran did not appeal 
this decision.  The RO denied service connection for the 
right thigh in April 1998 and denied reopening for both the 
right thigh and lumbar spine in September 1998, of which the 
veteran was notified on September 15, 1998.  The Board notes 
that the veteran's right thigh and lower back disabilities 
had been diagnosed prior to these denials; his claims had 
been denied for lack of evidence of a relationship to his 
service connected left thigh disability.  In order to keep 
those service connection claims pending, the veteran must 
have initiated an appeal.  See 38 C.F.R. § 3.160.  

An appeal is initiated by filing a timely Notice of 
Disagreement (NOD).  See 38 C.F.R. § 20.201.  A NOD must 
express dissatisfaction or disagreement with a denial of a 
claim and a desire to contest the result.  38 C.F.R. § 
20.201.  Although any communication from the claimant will be 
liberally construed, it still must be expressed in terms that 
can reasonably be construed as disagreement with a denial and 
desire for appellate review.  Id.  

The veteran sent in statements in September 1998 and March 
1999 regarding his leg disabilities.  Specifically, the 
veteran requested, in a September 24, 1998, statement that 
his right thigh claim be reconsidered on the basis of 
additional VA treatment records.  The veteran, however, made 
no reference to the prior September 1998 denial and did not 
express a desire for appellate review.  With regard to the 
March 1999 statement, continued assertions were made with 
regard to right leg problems, but no reference was made to 
the prior September 1998 denial.  Further, there was no 
expression of a desire for appellate review.  As such, 
neither the September 1998 nor the March 1999 statement can 
be considered timely NODs of the September 1998 RO decision.  
See id.  

The Board notes that the veteran's September 1999 submission 
does not constitute a timely NOD with the RO's September 1998 
decision.  The Board notes that such statement does not make 
any reference to the right thigh or low back; as such, it 
could not constitute a NOD, even assuming it was timely per 
the mailbox rule.  See 38 C.F.R. § 20.305.  (A submission is 
to be deemed received by the RO if postmarked prior to 
receipt or as many as five business days prior to the actual 
receipt date stamp if no postmark is of record.)  

As there is no timely NOD with regard to the September 1998 
RO decision, it is final.  See 38 C.F.R. § 3.160, supra.  
Now, the Board must analyze the record in order to determine 
if there is an earlier claim (i.e. a petition to reopen 
claims for service connection) following the September 1998 
RO decision and prior to September 17, 1999, the date the RO 
assigned for the grant of service connection. 

Again, the effective date of an evaluation and an award of 
compensation based on a reopened claim will be, "[d]ate of 
receipt of claim or date entitlement arose, whichever is 
later" (emphasis added).  38 C.F.R. § 3.400(r); see also 38 
U.S.C.A. § 5110 (West 2002).  The veteran's right thigh and 
lumbar spine disabilities had been manifest for several years 
prior to the initiation of the underlying claims from which 
these issues arise.  Accordingly, the date of receipt of 
claim is later and governs the assignment of the effective 
date.  See id.  

Because the September 1998, March 1999 and September 1999 
submissions do not address the lumbar spine, they cannot be 
deemed petitions to reopen the lumbar spine claim; there are 
no earlier claims.  As such, the Board finds that an 
effective date prior to September 17, 1999, for the lumbar 
spine claim is legally precluded.  See id.  As stated above, 
the effective date cannot precede September 1998 rating 
decision, as that rating decision is final.  

The statement received on September 24, 1998, discussed 
above, did address the veteran's right leg problems, and 
while it did not constitute a proper NOD with respect to the 
RO's September 1998 denial, it does indeed constitute an 
application to reopen a claim of service connection for a 
right thigh disability.  There is no earlier claim. 

The Board is aware that the veteran has asserted that he 
warrants service connection for his right thigh and lumbar 
spine disabilities as of his original injury on National 
Guard service in 1982.  Based upon the above reasons, 
effective dates earlier than September 24, 1998, for the 
right thigh and September 17, 1999, for the lumbar spine 
cannot be granted.   

Resolving all doubt in favor of the veteran and construing 
the September 24, 1998, statement as a petition to reopen the 
right thigh claim, the Board concludes that the petition was 
pending prior to September 17, 1999, and an effective date 
for the right thigh disability claim of September 24, 1998, 
is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).



III. Increased Ratings

The veteran contends that he is entitled to ratings in excess 
of 20 percent each for his right thigh and lumbar spine 
disabilities and in excess of 30 percent for his left thigh 
disability.  For the reasons that follow, the Board concludes 
that increased ratings are not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2007). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Since the veteran appealed the initial rating 
assigned for his right thigh and lumbar spine disabilities, 
the entire body of evidence is for equal consideration.  
Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Board will address first the thigh disabilities before 
turning to the spine disability.

a. Thigh Ratings

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5021 (2007), 
myositis will be rated on limitation of the affected parts, 
as degenerative arthritis.  Under DC 5003, degenerative 
arthritis (hypertrophic or osteoarthritis), established by X- 
ray findings, is rated on the basis of the limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  38 C.F.R. § 4.71a, DC 5003 (2007).  
The maximum rating available under DC 5003 is 20 percent, 
which the veteran meets or exceeds in his right and left 
thighs, respectively.  Id.  Accordingly, a higher rating is 
available only under the criteria for limitation of motion, 
as provided by those Diagnostic Codes which rate the hip, 
specifically DCs 5251, 5252, 5253.  See 38 C.F.R. § 4.71a.  

Normal range of motion of the hip is measured from 0 to 125 
degrees of flexion, and 0 to 45 degrees of abduction.  38 
C.F.R. § 4.71, Plate II (2007).  Ratings of 30 and 40 percent 
are warranted when there is evidence of limitation of the 
flexion of the thigh to no more than 20 or 10 degrees, 
respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  
Accordingly, to receive higher ratings, the evidence must 
show limitation of thigh flexion to no more than 20 degrees 
in the right thigh and no more than 10 degrees in the left 
thigh.  See id.  

The veteran has been seen repeatedly during the years in 
which these claims have been pending.  He states, and has 
shown during examinations, that he has virtually no strength 
in his legs and can barely lift his legs off the examination 
table when asked.  His thighs can generate virtually no 
resistance during motor strength testing, trembling under the 
strain while he complains of pain.  The Board is not 
convinced, however, of this degree of disability.

The medical examiners have repeatedly indicated that the 
veteran's examination results are not a true measure of his 
disability.  The veteran has no muscle atrophy consistent 
with a near total loss of strength and an inability to move 
against resistance.  In August 1999, the veteran could not 
dorsiflex his thighs beyond ten degrees without tremor during 
his examination; while walking, however, he dorsiflexed 
fully.  During an EMG in April 2000, the examiner noted that 
the veteran's reported weakness was inconsistent with the 
physical findings.  At an August 2000 VA examination, the 
veteran had hip flexion to 20 degrees on the left and 30 
degrees on the right with the leg straight, but to 75 degrees 
with the legs bent.  In May 2002, another examiner stated 
that the muscle testing was not reliable due to "severe 
embellishment" and that the veteran's range of motion was 
normal.  The veteran could also rise from a sitting position 
without difficulty.  A July 2004 VA treatment record notes 
that he uses crutches to ambulate, but he stands without 
leaning on the crutches and appears to have little dependence 
on them.  The treatment note indicates that there is a 
psychological component to his reported symptoms.  There are 
additional treatment notes which indicate similar findings of 
psychological overlay which will be discussed below in the 
discussion of the rating for the veteran's back disability.

In light of the many reports indicating that the veteran's 
functional impairment is greater than his testing shows and 
that his accounts of his disability are inconsistent with his 
condition, the Board finds that the veteran's complaints of 
disability are not credible.  The evidence which remains 
shows that the veteran has flexion of the thighs that greatly 
exceeds both 20 degrees on the right and 10 degrees on the 
left.  The Board concludes that the criteria for higher 
ratings are not met under DC 5252 for limitation of thigh 
flexion.  See 38 C.F.R. § 4.71a.

Limitation of thigh motion is also rated DC 5251 and 5253.  
See 38 C.F.R. § 4.71a.  The maximum ratings available under 
such codes are 10 and 20 percent, respectively.  The veteran 
already meets or exceeds these ratings, so further inquiry 
into DC 5251 and 5253 is moot. 

The Board has considered the application of the rules of 
Fenderson and DeLuca, as discussed above.  See DeLuca, supra.  
In light of the Board's conclusion that the veteran has not 
met the criteria for a higher rating at any time during the 
period on appeal, the rule of Fenderson is not for 
application.  In light of the Board's finding that the 
veteran's complaints are incredible, the evidence does not 
otherwise show pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements, fatiguability, lack of endurance or during 
flare ups in disability.  A higher rating based on the 
criteria of DeLuca is not warranted.  See Id.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claims for higher ratings 
for his left and right thigh disabilities.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

b. Lumbar Spine

During the pendency of this claim, the criteria for rating 
spine disabilities were revised twice (effective September 
23, 2002 and September 26, 2003).  The Board will evaluate 
the veteran's claim under both the criteria in the VA 
Schedule for Rating Disabilities in effect at the time of his 
filing and the current regulations in order to ascertain 
which version would accord him the highest rating.  According 
to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

The veteran currently receives a 20 percent rating under 
Diagnostic Code (DC) 5295, for lumbosacral strain.  The 
veteran also has diagnoses of cervical spine disorders which 
are not currently before the Board.  The evidence under 
consideration here is confined to the thoracolumbar region.

The veteran's lumbar degenerative joint and disc disease was 
evaluated under the prior regulation, 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, as 20 percent disabling.  A 20 percent 
rating is warranted for muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  Diagnostic Code 5295 provides a maximum 
disability rating of 40 percent for severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

The evidence does not support a higher rating under DC 5295.  
A 40 percent rating cannot be granted because the medical 
evidence does not show listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position.  X-rays of the lumbar 
spine have shown some arthritic changes shown, but lateral 
motion has been preserved and joint space is intact.  The 
veteran stands with crutches, as discussed above, so testing 
for marked limitation of forward bending in the standing 
position is defeated.  In short, the veteran shows one of the 
symptoms, attributable to his service connected disorder, to 
merit an increase under DC 5295.  That one symptom (arthritic 
changes) is not enough to warrant an increased rating.  The 
veteran's symptoms do not more nearly approximate the 
criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.71a, DC 5292 (as in effect prior to 
September 26, 2003), a 20 percent rating is warranted where 
the limitation of motion in the lumbar spine is moderate, and 
a 40 percent evaluation is assigned for severe limitation of 
motion.

The Board observes that the words "moderate" and "severe" 
are not defined in the VA rating schedule. Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2007).

Effective from September 26, 2003, disabilities of the 
cervical and thoracic spine are to be rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2007).  The 
Formula provides the following ratings, in relevant part:

A 20 percent rating is assigned for forward flexion of 
the thoracolumbar spine of 30 degrees but no more than 
sixty degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, 
for muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour.

A 40 percent rating is assigned for forward flexion of 
the thoracolumbar spine limited to 30 degrees.

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  These criteria are to be applied 
irrespective of whether there are symptoms such as pain 
(whether or nor it radiates), stiffness, or aching in the 
affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information).  There are higher ratings 
available under the General Formula; however, they require 
proof of ankylosis, which has been neither complained of nor 
diagnosed.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2007).

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id.  
Ranges of motion are to be rounded to the nearest five 
degrees.  Id., Note (4).  Separate disability ratings are to 
be given for the thoracolumbar and cervical spine segments.  
Id., Note (6).  Although the criteria under the prior 
Diagnostic Code 5292 are less defined and numerical ranges of 
motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations.  In 
adopting specific ranges of motion to define what is normal, 
VA stated that the ranges of motion were based on the 
American Medical Association Guides to the Evaluation of 
Permanent Impairment, 2nd ed., (1984), which is the last 
edition of the Guides that measured range of motion of the 
spine using a goniometer.  See supplementary information, 67 
Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, even though 
pre-2003 regulations did not define normal range of motion 
for the spine, the current definition is based on medical 
guidelines in existence since 1984.  There is no 
inconsistency, then, in applying the current ranges of motion 
to rating spine disabilities under the old criteria.

The Board notes, however, that, for all of the range of 
motion testing that has been performed during the eight years 
that this claim has been open, the test results have been 
found to be unreliable.  As was the case with the testing for 
the thigh disabilities discussed above, various examiners and 
treatment providers have found his complaints to be 
inconsistent with his physical disability.  The reports of 
inconsistency occur in December 1999, February 2000, August 
2000, April, May and June 2002, July and August 2004 and 
August 2005.  At his August 2005 VA examination, the last 
evaluation prior to the certification of the appeal, the 
examiner stated that the veteran "was extremely difficult to 
evaluate.  I was unable to get any back measurements, 
although he was tender over the thoracic and lower back."  
The examiner indicated that the veteran did not show "any 
evidence of active range of motion of his lower 
extremities."  A comparison of an August 2005 MRI to one 
performed in August 2003 showed similar findings of a narrow 
spinal canal due to a combination of fat plus some facet and 
ligamentous hypertrophy with synovial cysts.  Disc protrusion 
was not noted.  The examiner stated that it was his opinion 
that "his subjective and objective findings are completely 
out of proportion to any physical findings and x-ray findings 
and therefore appear to have a significant psychogenic 
overlay."  

The veteran's complaints of loss of function with contrary 
objective findings occur so often that the Board, again, 
finds the veteran to be not credible.  The evidence shows 
that, for the orthopedic DCs, the veteran has pain and some 
muscle tenderness and spasm.  The evidence does not show 
forward flexion limited to 30 degrees, and a higher rating is 
not warranted under the schedular criteria of DC 5292 or the 
General Ratings Formula currently in effect.  See 38 U.S.C.A. 
§ 4.71a, DC 5292 (2002) and DC 5237 (2007), supra.  The 
current ratings formula also requires contemplation of 
neurological ratings, so the Board turns to consider such 
evidence.  

The veteran's many complaints of pain have included 
complaints that he has lost sensation in his legs and suffers 
shooting pains down his legs.  As a result, he has been 
tested many times for neurological impairment.  A February 
2000 neurological consultation indicated that the veteran 
might have a spinal cord disability as no orthopedic 
diagnosis would account for his symptoms.  Follow up 
neurological testing in May 2000 was clear, with a normal EMG 
in June 2000.  An MRI of the lumbar spine was negative in 
February 2001.  A May 2002 Social Security disability 
evaluation notes that the veteran had recent MRI and EMG 
testing which was all negative.  An August 2003 set of 
testing revealed moderate spinal stenosis with mild disc 
narrowing by MRI and mild peripheral neuropathy with mild 
chronic radiculopathy by EMG.  A June 2004 neurological 
examination showed the veteran to have no focal motor or 
sensory deficits.  A December 2004 set of EMGs showed the 
right leg to be normal.  His August 2005 VA examination 
revealed no sensory deficits and he had no muscle atrophy, 
despite his complaints of lack of strength.

The Board finds that the veteran's objective findings of 
neurological impairment are at best intermittent.  The 
veteran does not have a consistent diagnosis of neurological 
impairment and his findings are for the most part normal.  
The Board concludes the veteran does not have distinct 
neurological impairment sufficient to merit a separate rating 
or consideration of the DCs pertinent to neurological 
disabilities.  

The veteran has also been service-connected for degenerative 
disc disease, also called intervertebral disc syndrome.  The 
criteria for rating intervertebral disc syndrome were changed 
effective September 23, 2002.  

Prior to September 23, 2002, Diagnostic Code (DC) 5293 for 
IVDS provided a 20 percent evaluation for IVDS productive of 
moderate impairment, with recurring attacks.  A 40 percent 
evaluation is warranted for a case of severe impairment with 
recurring attacks, with intermittent relief.  Finally, a 60 
percent evaluation is warranted for pronounced impairment, 
with persistent symptoms compatible with sciatic neuropathy, 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  

The evidence of the veteran's disability was discussed above.  
While the veteran complains of significant impairment, the 
objective findings indicate moderate or even mild impairment.  
The veteran has no confirmed neurological complications.  
There is no reliable indication of recurring attacks or 
severe impairment.  The Board notes that his discs were 
normal by MRI until August 2003, when he was diagnosed with 
mild disc narrowing.  The Board finds that evidence of the 
veteran's intervertebral disc syndrome disability does not 
merit a rating in excess of 20 percent.  See id.

Effective September 2002, VA's rating schedule altered DC 
5293 that intervertebral disc syndrome (preoperatively or 
postoperatively) was to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.  38 C.F.R. § 4.71a, Code 5293.  

All ratings under the alternative criteria of DC 5293 
Intervertebral disc syndrome use incapacitating episodes as 
the foundation of the rating.  Specifically, the DC provides 
that for purposes of ratings under Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id., at Note (1).  When incapacitating episodes 
are not present or when a higher rating is possible, the 
symptomatology should also be evaluated under orthopedic and 
neurological manifestations.  Id., at Note (2).  Effective 
September 26, 2003, intervertebral disc syndrome was assigned 
a new diagnostic code number (5243).

The Board notes that the veteran has not been put on bedrest 
by a physician.  The veteran has complained of completely 
incapacitating pain and an inability to function, but as the 
Board has discussed above, the evidence of the disability 
shows that the veteran is not as disabled as he claims.  In 
light of the absence of incapacitating episodes, the Board 
concludes that the criteria for a rating in excess of 20 
percent have not been met.  Id.  

Finally, the Board notes that DC 5003 rates degenerative 
arthritis.  See 38 C.F.R. § 4.71a.  The maximum rating under 
that DC is 20 percent, which the veteran already receives.  
Id.  In the alternative, arthritis is to be rated based on 
limitation of motion, which has already been discussed.  Id.  
Further inquiry into that DC is moot.  

The Board has considered the application of the rules of 
Fenderson and DeLuca, as discussed above.  See DeLuca, supra.  
In light of the Board's conclusion that the veteran has not 
met the criteria for a higher rating at any time during the 
period on appeal, the rule of Fenderson is not for 
application.  In light of the Board's finding that the 
veteran's complaints are incredible, the evidence does not 
otherwise show pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements, fatiguability, lack of endurance or during 
flare ups in disability.  A higher rating based on the 
criteria of DeLuca is not warranted.  See id.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).
IV. Service Connection

The veteran contends that he is entitled to service 
connection for a psychiatric disability secondary to his 
service connected disabilities and for a right heel spur.  
For the reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2006).  The Court of Appeals for Veterans Claims 
has construed this provision as entailing "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id.

The veteran's file is replete with medical evidence regarding 
his lower extremities and feet.  The veteran was initially 
diagnosed with a right heel spur in 1993; however, most 
recent reports do not reflect any current problems.  The 
veteran underwent X-ray studies in July 2004 and 2005 and 
MRIs in August 2005.  The reported results of the x-rays 
indicate no osseous abnormalities.  The MRIs reported post 
traumatic changes of the medial and lateral malleolus and a 
small osteochondral defect of the medial talar dome.  The 
medial and lateral malleolus are part of the distal ends of 
the tibia and fibula, respectively.  See Dorland's 
Illustrated Medical Dictionary 1091 (30th ed. 2003).  The 
talar dome is an aspect of the talus which articulates with 
the tibia and fibula to form the ankle joint.  Id., at 1853.  
None of the current veteran's x-ray studies or MRIs have 
shown a right heel spur.  Because there is no current 
diagnosis, the claim must be denied.  See Hickman, supra; see 
also Allen, supra.  

Now, the Board turns to the veteran's psychiatric disability 
claim.  

The record reveals that the veteran has received many 
psychiatric diagnoses.  The veteran was diagnosed as having:  
schizophrenia in April 1998; a likely psychogenic 
presentation with an underlying thought disturbance, rule out 
malingering in May 1998; and a delusional disorder in 
September 1998.  He was diagnosed with a pain disorder in May 
2000.  A December 2000 treatment note indicates a possible 
paranoid personality disorder.  No Axis I diagnosis was found 
in March 2002.  A June 2003 depression screen was negative.  
He had a sleep disorder in July 2004.  Finally, no Axis I 
diagnosis was found again at his July 2005 VA examination.  

In determining which diagnosis carries more weight, a 
historical analysis required.  The veteran was admitted to a 
VA hospital in April 1998 following a psychotic episode 
during which he had delusions and paranoid ideation.  The 
veteran was eventually found to have schizophrenia and 
received Social Security disability benefits.  In 2002, the 
veteran underwent reevaluation by the SSA.  At that time, he 
received a March 2002 evaluation by a panel of psychiatrists 
who found him to have some symptoms, but no Axis I diagnosis 
was met.  As a result of his improvement, the veteran's 
disability benefits were terminated.  The veteran's 
subsequent diagnoses were generally offered in the course of 
treatment visits to VA facilities.  In July 2005, no Axis I 
diagnosis was offered at the veteran's VA examination.  

The Board places more weight on those opinions offered on the 
basis of his full record rather than offered on the basis of 
a single, direct interview with the veteran.  Of the 
diagnoses that were offered, including pain, sleep and 
delusional disorders, the Board notes that these were offered 
on the basis of single visits and not in light of the 
veteran's overall history.  The veteran has such a prolonged 
history of overreporting symptoms and shifting diagnoses that 
he has been suspected of malingering.  The opinions offered 
on review of the full record include the May 2002 and July 
2005 assessments which indicate that the veteran has no Axis 
I diagnosis.  This being the case, the Board finds that the 
preponderance of the evidence shows that the veteran does not 
have a currently diagnosed psychiatric disability.  The claim 
must be denied.  See Hickman, supra;  see also Allen, supra.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the 
veteran was diagnosed with a psychosis in 1998, there is no 
indication that a psychosis was manifest within a year after 
his separation from active service.  The veteran cannot 
benefit from the presumption.  See id.  Further, more recent 
evidence establishes that he does not have a current 
psychosis. 

Even if it were to be assumed that the veteran has a 
psychiatric disability, there is no competent medical 
evidence linking such to service. 

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

V. Automobile and Adaptive Equipment

The veteran contends that he is entitled to financial 
assistance for automobile and adaptive equipment.  For the 
reasons that follow, the Board concludes that such assistance 
is not warranted.  

To warrant entitlement to automobile and adaptive equipment 
only under 38 U.S.C.A. § 3901(a), the evidence must 
demonstrate a service-connected disability resulting in the 
loss, or permanent loss of use, of at least one foot or a 
hand; or, permanent impairment of vision in both eyes, 
resulting in (1) vision of 20/200 or less in the better eye 
with corrective glasses, or, (2) vision of 20/200 or better, 
if there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of the 
visual field subtends an angular distance no greater than 
twenty degrees in the better eye.  38 C.F.R. § 3.808(a) 
(2007).

The evidence does not show that the veteran demonstrates 
permanent loss of use of either hand or either foot due to 
service connected disability, or, permanent impairment of 
vision in both eyes, resulting in (1) vision of 20/200 or 
less in the better eye with corrective glasses, or, (2) 
vision of 20/200 or better, if there is a field defect in 
which the peripheral field has contracted to such an extent 
that the widest diameter of the visual field subtends an 
angular distance no greater than twenty degrees in the better 
eye.

The law also provides that a veteran may be entitled to ONLY 
adaptive equipment if he has ankylosis of at least one knee 
or one hip due to service-connected disability.  38 U.S.C.A. 
§ 3902(b)(2) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.808(b)(1)(iv) (2007).  See also 38 C.F.R. § 3.350(b) 
(2007).

The veteran has not contended that he has vision impairment 
that would be a basis for this claim.  It is noted that the 
veteran has argued that he has serious problems with mobility 
due to his service connected back and thigh disabilities, 
including an inability to move his thighs.  As discussed 
above, the physical findings are inconsistent with his 
complaints and show that he retains significant portions of 
his functional ability.  The evidence certainly does not 
support a finding that he has loss of use of both hands or of 
both feet.  Further, the evidence does not demonstrate that 
the veteran has ankylosis of at least one knee or one hip due 
to a service-connected disability.  In the absence of a 
qualifying service-connected disability which is a threshold 
requirement, the preponderance of the evidence is against the 
claim.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, 
entitlement to automobile and adaptive equipment or for 
adaptive equipment only is not established.

VI. New and Material Evidence

The veteran seeks to reopen claims of service connection for 
bilateral knee and ankle disabilities that he alleges are the 
result of his service and/or his service connected 
disabilities.  For the reasons that follow, the Board will 
reopen the claim for a right ankle disability.  The remaining 
issues will be addressed in the REMAND discussion, below.  

The RO received the veteran's petition to reopen his claims 
in March 2002.  These claims had previously been denied on 
the merits in an April 1998 rating decision and reopening 
denied in a September 1998 decision, for lack of evidence 
that his knee and ankles conditions were the result of 
service or a service connected disability.  No appeal of the 
1998 rating decisions was initiated.  The September 1998 
decision is final.  38 U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In the course of this claim, the veteran was treated for 
tears of the ligaments of the right foot and ankle in July 
2005.  He subsequently underwent surgery in October 2005.  A 
treatment note indicated that the veteran had fallen due to a 
service connected injury and that the tears had occurred due 
to aggravation of a prior injury to the ankle during service.  
This evidence is sufficient to reopen the claim for service 
connection for a right ankle disability.  To this extent, and 
to this extent only, the appeal is granted.  

Having reopened, the Board concludes that adjudication on the 
merits cannot proceed at this time.  This is discussed in the 
REMAND section below.


ORDER

Entitlement to an effective date prior to September 17, 1999, 
for the grant of service connection for degenerative joint 
disease and disc disease of the lumbar spine is denied.

Entitlement to an effective date of September 24, 1998, for 
the grant of service connection for myositis ossificans of 
the right thigh is granted.

Entitlement to an initial rating in excess of 30 percent for 
myositis ossificans of the left thigh, status post fracture 
of the ischial tuberosity, is denied.

Entitlement to an initial rating in excess of 20 percent for 
myositis ossificans of the right thigh is denied.

Entitlement to an initial rating in excess of 20 percent 
rating for degenerative joint disease and disc disease of the 
lumbar spine is denied.

Entitlement to service connection for a psychiatric 
disability is denied.

Entitlement to service connection for a right heel spur is 
denied.

Entitlement to automobile and adaptive equipment is denied.

The appeal to reopen the claim for service connection for a 
right ankle disability is granted.




REMAND

The Board must remand the petitions to reopen claims of 
service connection for bilateral knee and the left ankle for 
VCAA compliance.  The veteran's claims for service connection 
were previously denied by the Cleveland RO in September 1998.  
On bringing his petition to reopen, the veteran was provided 
notice of the general requirements to reopen a claim, but not 
the specific grounds of the previous denial, as required by 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board remands 
the bilateral knee and the left ankle claims for Kent 
compliant VCAA notice.

While the Board reopened the veteran's claim for a right 
ankle disability, as discussed above, the record is not 
sufficient for a decision.  The October 2005 statement which 
indicates that the veteran's current right ankle disability 
is the remote consequence of his prior injury is unclear to 
the extent that the date and circumstances of the "prior 
injury" are unclear.  The veteran's treatment records while 
on ACDUTRA in August 1982 do not reflect a right ankle 
injury.  The MRI performed in October 2005 also identifies 
old, healed fractures of the ankle bones which has not been 
previously reported.  Given the veteran's unreliable history, 
the Board remands for a full examination to determine the 
extent of the veteran's right ankle disorders and a possible 
causal or aggravation relationship to a service injury or 
service connected disabilities.

The claim for TDIU must be remanded for further evidentiary 
development.  The August 2005 VA examination report in which 
employability is addressed finds the veteran to be 
unemployable regardless of whether his disability results 
from a physical or psychogenic origin.  Further review of the 
file reveals that prior opinions regarding the veteran's 
unemployability do not separate his physical symptoms from 
his apparent psychiatric symptoms when determining his 
employability.  All such opinions are deficient.  Disability 
from non-service-connected conditions (to include non-
service-connected psychiatric conditions) is not to be 
contemplated when making an analysis of TDIU entitlement.  

On remand, VA must obtain a competent medical opinion from a 
VA examiner, subsequent to his or her review of the claims 
file and a physical examination, to determine whether it is 
at least as likely as not that the veteran's service-
connected disabilities alone render him unable to secure or 
follow a substantially gainful occupation.  See 38 U.S.C.A. § 
5103A (West 2002); see also Colayong v. West, 12 Vet. App. 
524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).  In determining whether the veteran is entitled to a 
TDIU rating, neither non-service-connected disabilities nor 
advancing age may be considered.  38 C.F.R. § 4.19.

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the VCAA 
of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), with respect to these claims, 
including Kent compliant notice for the 
petitions to reopen.  The notice should 
also inform the veteran that he should 
provide VA with copies of any evidence 
relevant to these claims that he has in 
his possession.  Any notice given, or 
action taken thereafter, must comply with 
current, controlling legal guidance.

2.  Schedule the veteran for an 
examination to evaluate 1) whether the 
veteran's right ankle ligament tears are 
the result of his service (active duty 
and/or ACDUTRA) or whether the right ankle 
disability was caused or aggravated by his 
other service connected disabilities and 
2) evaluate the effect of all of the 
veteran's service-connected disabilities 
(to include the right ankle disability if 
it is found to be related to service) on 
his daily activities and the relative 
degree of industrial impairment caused by 
the conditions, including whether these 
conditions alone render him unable to 
work.

3.  Then, the RO should readjudicate the 
claims.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


